DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 16/447,437 filed on 12/17/2021.  Claims 1-20 are pending in the case.  Claims 1-2, 4, 10-11, and 18-20 have been amended. Claims 1, 10 and 18 are independent claims.
This office action is Final.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  Regarding claim 9, line 1 recites “wherein each image-page pairing”, however, parent claim 1 does not have the term “image-page pairing”. Claim 17 contains substantially similar issue, therefore it is similarly objected. Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Jing et al. (US Patent Application Publication US 20150142708 A1), referred to as Jing herein.
Wang et al. (Duplicate-Search-Based Image Annotation Using Web-Scale Data, Proceedings of the IEEE, Vol.100, No.9, September 2012), referred to as Wang herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Jing in view of Wang.
Regarding independent claim 18, Jing teaches “A computer-readable hardware storage device comprising computer-executable instructions that when executed by a hardware processor (Jing, at ¶ [0057], Persistent storage may include non-volatile main memory as used by processor in system.), cause the hardware processor to perform acts of: 
aggregating page information from all pages associated with a set of images into aggregated page information, the set of images being identified as being similar to each other (Jing, at ¶¶ [0017], [0019] and [0024], teaches obtaining a large corpus of images that is accessible through the web and forming into a plurality of ; 
identifying descriptive terms from text that is contained in the aggregated page information which represents the set of images (id. at ¶¶ [0021]-[0022], image collection database includes annotations, descriptions, captions or other labels and/or categorizations associated with the images, and to create annotations, and the image collection database further include pointers or other references to a source of an image and also include an indication of from which website the image was retrieved.); 
selecting images from the set of images that are associated with the identified descriptive terms (id. at ¶ [0024], user click data such as the one or more images that were selected (e.g. clicked on) by a user, whereas a label is associated with an image in a particular image group.); 
annotating the selected images with the descriptive terms to produce annotated images (id. at ¶ [0019], describes the system automatically assign relevant annotations to describe the image, and the annotations used to describe the image may include multiple labels, and as described at ¶ [0025], labels include textual descriptions of the images.); and”. However, Jing does not explicitly teach “indexing the selected images based on the descriptive terms to facilitate a search performed on the index of annotated images.”
id. at page 2712), and take text mining approach with three methods which all include indexing, by an n-gram in the document (SRC), by a term frequency (MV), and by the inverted index built upon keywords and ODP topics ( the inverted index built upon keywords and ODP topics for real-time search purpose while the n-gram, terms, keywords and topics are extracted from the document (Wang, at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with indexing the images based on the descriptive terms as taught by Wang because it is crucial to develop techniques to quickly navigate users to their interested images due to the large number of web images (Wang, at page 2705).
Independent claim 1 is directed towards a system equivalent to a computer-readable hardware storage device found in the independent claim 18, and is therefore similarly rejected.
Independent claim 10 is directed towards a method equivalent to a computer-readable hardware storage device found in the independent claim 18, and is therefore similarly rejected.

Regarding claim 2, Jing teaches all the limitations of independent claim 1. However, Jing does not explicitly teach “wherein the operations further comprise indexing the selected images annotated with one or more of the descriptive terms and wherein the index is used in subsequent searches.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that indexing the number of duplicate images by a term (id. at page 2712), and the inverted index built upon keywords and ODP topics for real-time search purpose (Wang, at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with indexing the images based on the descriptive terms as taught by Wang because it is crucial to develop techniques to quickly navigate users to their interested images due to the large number of web images (Wang, at page 2705).
Claim 11 is directed towards a method equivalent to a system found in claim 2, and is therefore similarly rejected.

Regarding claim 3, Jing in view of Wang teaches all the limitations of independent claim 1. However, Jing does not explicitly teach “wherein the operations further comprise training a model that is employed to assign weights to the descriptive terms associated with the aggregated page information.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that use a topic modeling approach to generate an explicit topic space which is learned from the open directory project (ODP) ontology which gives a ground-truth topic space, and the webpages associated with each tree node provide ideal training sets for topic learning, and learn a topic for each category based on its id. at page 2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with training a model that is assign weights to the descriptive terms as taught by Wang because with an explicit topic space, real-time search services can be built so that given a textual query, its topic distribution can be retrieved instantly, this is crucial for real-time image annotation (Wang, at page 2713).
Claim 12 is directed towards a method equivalent to a system found in claim 3, and is therefore similarly rejected.

Regarding claim 4, Jing in view of Wang teaches all the limitations of independent claim 1 and its dependent claim 3. However, Jing does not explicitly teach “wherein the model is a statistical model configured to assign different weights to the descriptive terms obtained from different locations of a page.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that suggest a novel mixture model for text mining (id. at page 2712), the model assign different weights which is a TF*IDF-weighted vector of non-stop word terms, learn a topic for each based on its associated webpages, and analyze the importance of various resources of surrounding texts (evaluate the effects of different text resources on annotation performance, and kept filename, qa, caption, title, and prevnext texts to balance precision and recall as described at page 2714.), and generate high quality n-grams from different resources independently (id. at page 2713).

Claim 19 is directed towards computer-readable hardware storage device equivalent to a system found in claim 4, and is therefore similarly rejected.

Regarding claim 5, Jing in view of Wang teaches all the limitations of independent claim 1. However, Jing does not explicitly teach “further comprising resolving term duplication weighting and cross-cluster term weighting.” Examiner notes that term duplication weighting directs removing stop words using well-known TF-IDF technique as described at par. [0009] of original specification, however, cross-cluster term weighting is not defined in the specification. Therefore, the examiner interprets the cross-cluster term weighting as generating score to search candidate terms and top-scored terms are selected as cluster names while one document can appear in multiple clusters, and it is also one of the methods of removing stop words. 
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that removing stop words using TF-IDF, ranking and top-scored n-grams are assumed as cluster names and documents containing the same selected n-grams are grouped together while one document can appear in multiple clusters, which constitute clusters which contain only stop words are removed (id. at page 2712).


Regarding claim 6, Jing in view of Wang teaches all the limitations of independent claim 1. Jing further teaches “wherein identifying the descriptive terms comprises selecting top weighted descriptive terms of the aggregated page information as the descriptive terms (Jing, at ¶ [0045], teaches a label aggregator analyze labels or weighted labels for the images in image groups corresponding to trained classifiers that returned scores greater than or equal to threshold, and use only the top five, ten or other number of labels.)”
Claim 13 is directed towards a method equivalent to a system found in claim 6, and is therefore similarly rejected.

Regarding claim 8, Jing in view of Wang teaches all the limitations of independent claim 1. Jing further teaches “wherein identifying the descriptive terms comprises ranking the descriptive terms into a ranked list of descriptive terms (Jing, at ¶ [0046], teaches a ranking of a ranking of labels be incorporated in visual synset hierarchies with weighted labels.).”
Claim 16 is directed towards a method equivalent to a system found in claim 8, and is therefore similarly rejected.

claim 14, Jing in view of Wang teaches all the limitations of independent claim 1. However, Jing does not explicitly teach “wherein identifying descriptive terms from the aggregated page information comprises selecting an optimum set of the descriptive terms based on system performance tradeoffs.”
Wang is in the same field of annotation of images on the web (Wang, subtitle, at page 2705) that limiting length of n-grams to n ≤ 3 for efficiency (id. at page 2712-2713).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Jing’s process with selecting an optimum set of the n-grams based on system performance tradeoffs as taught by Wang because a text mining approach for practical image annotation requires efficient, and generates specific
annotations which are preferably long phrases rather than short general keywords (Wang, at page 2712).
Claim 20 is directed towards a computer-readable hardware storage device equivalent to a method found in claim 14, and is therefore similarly rejected.

Regarding claim 15, Jing in view of Wang teaches all the limitations of independent claim 1. Jing further teaches “wherein identifying the descriptive terms comprises selecting a set of terms having highest scores using a feature selection algorithm (Jing, at ¶ [0045], teaches a label aggregator select only the top five, ten or other number of labels being annotated.).”
Claim 7 is directed towards a system equivalent to a method found in claim 15, and is therefore similarly rejected.

Allowable Subject Matter
Claims 9 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if resolving above claim objection issue, and then rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Remarks
Applicant’s arguments, see page 7, filed 12/17/2021, with respect to the rejections of claims 1-8, 10-16 and 18-20 for non-statutory obviousness-type double patenting have been fully considered and current amendments are deemed to overcome the rejection. The non-statutory double patenting rejections to claims 1-8, 10-16 and 18-20 are respectfully withdrawn.
Applicants’ amendments to the claims 4 and 18 have been fully considered and are persuasive.  The claim objections are respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “none of the cited references discloses aggregating page information from pages associated with a set of similar images, selecting descriptive terms from the aggregated page information to represent the set of images, and annotating the selected images that are associated with the selected descriptive terms.” (Remarks, page 9). Examiner respectfully disagrees. Jing teaches most of the steps in the independent claims including amended limitations as explained above in the rejection, and Wang discloses the limitations Jing lacks, including indexing the images based on the descriptive terms. Therefore, the examiner respectfully asserts 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawhney, US 20160042252 A1 (indexing visual features and provides technologies for multi-dimensional content-based clustering, searching, and iterative exploration of the image collection using the visual feature indices).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144